Citation Nr: 0207264	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  99-05 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 


INTRODUCTION

The veteran served on active duty from June 1950 to January 
1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1998 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the veteran requested a personal hearing 
at the RO but that, on the day of the hearing in May 1999, 
after his then-representative informed him that he was not 
entitled to the benefits he was seeking, the veteran canceled 
the hearing.  As the veteran has not requested a hearing 
before the Board, the Board will proceed to decide his 
appeal.


FINDING OF FACT

The veteran does not have loss of use of either lower 
extremity.


CONCLUSION OF LAW

The criteria for entitlement to specially adapted housing or 
special home adaptation grant have not been met.  38 U.S.C.A. 
§§ 2101, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.809, 
3.809a (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and inform the claimant which items of evidence VA will 
attempt to obtain and which items of evidence the claimant 
should obtain and submit to VA .  In the instant case, the 
Board finds that VA has complied with the requirements of the 
statute.  The veteran has not identified any evidence which 
may be pertinent to his claims which the RO has not obtained 
and considered.  The RO notified the veteran of the 
requirements in law to establish entitlement to the benefits 
he seeks.  Specifically, in May 1999, a hearing officer at 
the RO notified the veteran that in order to substantiate his 
claims he would have to submit evidence demonstrating that he 
had loss of use of a lower extremity.  The Board concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claims and 
that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claim on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The law and regulations provide that a veteran with active 
service is eligible for assistance in acquiring specially 
adapted housing if he or she has service connected disability 
and is entitled to compensation for permanent and total 
disability due to the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair.  Assistance in 
acquiring specially adapted housing may also be provided when 
the veteran has: the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or the loss or loss of use 
of one lower extremity together with the loss of loss of use 
of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair. The term 
"preclude locomotion" means the necessity for regular and 
constant use of a wheelchair, braces, crutches, or canes as a 
normal mode of locomotion although occasional locomotion by 
other methods may be possible.  38 U.S.C.A. § 2101 (West 
1991); 38 C.F.R. § 3.809 (2001). 

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations or for assistance in 
acquiring a residence already adapted with necessary special 
features may be issued to a veteran if the following 
requirements are met: the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 (2001) nor 
had the veteran previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) (West 
1991); and the veteran is entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b) (West 1991); 38 C.F.R. § 3.809a (2001).

The veteran is service connected for rheumatoid arthritis of 
multiple joints, including the left hip and right knee.

At a VA joints examination in February 1994, the veteran 
ambulated a little cautiously with a mild antalgic limp on 
the right side.  Impressions included degenerative joint 
disease of the left hip, moderate to severe in degree, and 
minimal degenerative joint disease of the right knee.  The 
examiner commented that the clinical picture on examination 
was not consistent with a progressive course of rheumatoid 
arthritis.

At a VA general medical examination in February 1994, the 
veteran walked with a slight limp favoring the right leg.  
Impressions included symptomatic multiple joints compatible 
with degenerative arthritis and no clinical evidence of 
rheumatoid arthritis.  

When the veteran filed his claim in July 1998, he stated 
that: he had limitation of motion of most joints; he was 
restricted in walking and climbing steps; and he had been 
prescribed the use of a crutch (at a time he did not 
identify).

VA outpatient treatment notes reveal that, in April 1998, the 
veteran complained of pain in multiple joints, especially the 
left hip.  At a VA primary care clinic in June 1998, the 
veteran complained of left hip pain and a little discomfort 
of the knees.

In his notice of disagreement, received in August 1998, the 
veteran stated that he was using a cane due to his left hip 
condition.

In a statement received in May 1999, the veteran said that he 
had limitation of motion of multiple joints, including the 
left hip.

As noted above, the veteran canceled a hearing which was 
scheduled for May 27, 1999.  He did appear at the RO that 
day.  The hearing officer reported that: the veteran drove 
himself to the RO;  he was using only a cane when he walked; 
he did not have loss of use of any extremity; and he provided 
no information as to any additional medical evidence which 
might be pertinent to his case.

The Board notes that the veteran has pain and limitation of 
motion of multiple joints, including the left hip and the 
right knee, which have been attributed by VA examiners to 
non-service connected degenerative arthritis rather than to 
service connected rheumatoid arthritis.  Because entitlement 
to specially adapted housing or special home adaptation grant 
requires loss of use of a lower extremity by reason of 
service connected disability, the Board finds that any loss 
of use of the veteran's lower extremities which was a result 
of non-service connected disability would not entitle him to 
the benefits which he has been seeking.

While the veteran may have some difficulty in ambulating, as 
shown by a slight limp observed at VA examinations in 1994, 
he does not have loss of use of either the left lower 
extremity or the right lower extremity.  It does not appear 
that the veteran is actually contending that he has loss of 
use of his lower extremities.  He has submitted no medical 
evidence that his locomotion is precluded without the aid of 
braces, crutches, canes, or a wheelchair and there is no 
evidence of record that any physician has ever made such a 
finding.  Nor does he have residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair or the loss or loss of use 
of one lower extremity together with the loss of loss of use 
of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  He is thus 
not entitled to specially adapted housing.  38 U.S.C.A. 
§ 2101(a) (West 1991); 38 C.F.R. § 3.809 (2001).  Because he 
is not entitled to compensation for permanent and total 
disability which  is due to blindness in both eyes with 5/200 
visual acuity or less or includes the anatomical loss or loss 
of use of both hands, he is not entitled to special home 
adaptation grant.  38 U.S.C.A. § 2101(b) (West 1991); 
38 C.F.R. § 3.809a (2001).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 
  

ORDER


Entitlement to specially adapted housing is denied.

Entitlement to special home adaptation grant is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

